      Lynden C. Dibble                                                                 Felicia Van Asten
                                                  (Unknown) Georgia                                                             Roane County, TN




      J. Michael Clement                                                           W. Michael Baisley
      Ridenour & Ridenour                                                          Long, Ragsdale & Waters, P.C.
      108 S. Main Street                                                           1111 N. Northshore Drive, S-700
      Clinton, TN 37716         Tel: (865) 457-0755                                Knoxville, TN 37919               Tel: (865) 584-4040




                                                                                                          x

                            x                                                                       x




x




               x

                                     28 U.S.C. 1332(a)

                                    Breach of Contract

                                                                               $150,000                                                     x



    September 27, 2019                                   /s/ W. Michael Baisley (TN BPR # 024304)
